Citation Nr: 1019564	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for a nervous condition, to include schizophrenia.  
The matter has since been transferred to the RO in Des 
Moines, Iowa.

The Veteran testified at a video conference hearing  before 
the undersigned Veterans Law Judge in June 2004.  A 
transcript of that hearing has been associated with the 
claims file.

In an October 2004 decision, the Board found that new and 
material evidence had been received to reopen the Veteran's 
claim.  The Board then remanded the claim for additional 
development.  Following that development, the RO continued 
the denial of service connection for an acquired psychiatric 
disorder in a September 2005 supplemental statement of the 
case (SSOC).  The Board affirmed the RO's denial in an August 
2006 decision.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2008, the Court vacated the Board's decision and 
remanded the case back to the Board for readjudication in 
compliance with a December 2007 Joint Motion for Partial 
Remand (Joint Motion).  The Board then remanded the case back 
to the RO for development consistent with the Court's 
instructions in April 2008.  The case now returns to the 
Board once again for appellate review.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, 
to include schizophrenia, as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the Veteran's 
claim, a letter dated in June 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran received a similar letter in May 
2008 which also notified him of the criteria for establishing 
a disability rating and effective date.  See Dingess.

With respect to any inadequate timing of this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing complete notice in August May 2008.  The RO then 
readjudicated the case in a February 2010 SSOC.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case (SOC) or SSOC, is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied by way of 
the May 2008 letter.  Not only has the Veteran been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the claim was then readjudicated in a SSOC in February 2010 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ('[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.').  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
report, and hearing transcripts have been associated with the 
claims file.  VA attempted to obtain the Veteran's Social 
Security Administration (SSA) records.  Those records have 
been destroyed.  See May 2008 SSA response.  In addition, VA 
attempted to obtain Mental Hygiene Clinic records from Fort 
Polk, Louisiana.  Those records are also not available.  See 
February 2010 VA Formal Finding of Unavailability.  However, 
VA has obtained morning reports dated May 1952 from Fort Polk 
(then known as Camp Polk) which have been associated with the 
claims file.

The Board specifically notes that the Veteran was afforded a 
VA examination for his claimed disability in November 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
based on a review of the claims file, contains a description 
of the history of the disability at issue; documents and 
considers the relevant medical facts and principles; and, to 
the extent possible, includes an opinion as to the etiology 
of the Veteran's disability.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim. The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review. The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a psychiatric disorder.  The 
Veteran underwent an enlistment examination in March 1951.  
No relevant abnormalities were noted.  A May 20, 1952 morning 
report from Camp Polk indicate that the Veteran was 
hospitalized in May 1952; a notation indicates that the 
Veteran was transferred to the hospital and that a line of 
duty determination was affirmative, effective May 16, 1952.  
A May 24, 1952 morning report indicates that the Veteran was 
returned to duty effective May 23, 1952.  However, details of 
the Veteran's hospitalization, such as the nature of his 
condition or the treatment he received, are not included in 
the morning reports.  A June 1954 separation examination 
noted no relevant abnormalities.

The Veteran's first documented psychiatric treatment was 
several years after his separation from active duty.  The 
Veteran was hospitalized by VA for psychiatric treatment from 
April to May of 1956.  In his application for admission, the 
Veteran indicated that he had been hospitalized in service 
and had received electroshock therapy.  The treating 
clinician noted that this fact "was not borne out by review 
of his military records."  At that time, the Veteran 
reported that during treatment for a fractured leg in 
service, he developed a nervous disorder and was on a locked 
ward for a while in the hospital in Tokyo, Japan.  He stated 
that he was shipped back to the States in March 1954 and 
returned to duty at Camp Carson, Colorado, and discharged in 
June 1954.  The examiner noted that a review of the Veteran's 
military records indicated that he was seen for psychiatric 
evaluation while stationed at Camp Polk, Louisiana in May 
1952 because of his involvement in a vicious crime about five 
week earlier; as noted above, these records are not 
associated with the claims folder and appear to be 
unavailable.  The examiner reported that the Veteran was 
given a diagnosis of schizoid personality, chronic, severe, 
as manifested by apathy; lack of interest in himself or 
others; lack of a sense of responsibility or guilt; extreme 
obstinacy; and abnormal suspiciousness of others.  It was 
recommended that the Veteran be returned to duty for 
administrative disposition.  The examiner further noted that 
the Veteran's military records showed that in November 1953, 
the Veteran was admitted to Tokyo Army Hospital because of a 
left leg fracture when he fell over a log while walking guard 
duty in Korea.  Following mental status examination, the 
final diagnosis was sociopathic personality disturbance, 
dyssocial reaction, manifested by numerous difficulties with 
the law, excessive drinking, a poor work history and 
difficulties in his interpersonal relationships; question of 
borderline schizophrenic states.  

The Veteran underwent a neuropsychiatric examination by VA in 
March 1962.  A report from that examination notes that the 
Veteran was completely unreliable and unable to verbalize any 
specific complaints.  The examiner also indicated that he had 
reviewed the veteran's claims folder and that no psychiatric 
diagnosis was made during service.  Following a mental status 
examination, the diagnosis was  schizophrenic reaction, 
chronic undifferentiated type manifested by flattened affect, 
associability, dyssocial acting out, withdrawn and 
retardation, chronic.  The examiner noted that this condition 
was regarded as a maturation of a pre-existing personality 
disorder, schizoid and dyssocial type. 
 
A February 1968 VA psychiatric examination report also lists 
a diagnosis of schizophrenic reaction, undifferentiated type, 
chronic.  

At a July 1981 VA examination, the examiner noted a review of 
the Veteran's claims folder including psychiatric 
examinations conducted in March 1962 and in March 1968.  
During the July 1981 examination, the examiner noted that 
there was no evidence of any acute psychological or 
psychiatric symptoms elicited.  The diagnosis was no primary 
disabling psychiatric illness nor disease found.

Finally, a March 1987 VA psychiatric examination report lists 
diagnoses of schizophrenia disorder, residual type; and 
alcohol abuse.  The Board notes that the March 1987 report is 
the last documented evidence showing a diagnosis of 
schizophrenia.  Since that time, the only psychiatric 
diagnosis has pertained to alcohol abuse.  The Board has 
reviewed additional treatment records dated from 1992 onward.  
Some of these records show both inpatient and outpatient 
treatment for alcohol abuse, but do not list any other 
psychiatric disorder, such as schizophrenia.

The Veteran testified at a video conference hearing in June 
2004.  With respect to his claim for schizophrenia, he stated 
that he had no problems prior to entering service.  During 
basic training however, he was hospitalized for a nervous 
disorder.  He received electroshock treatments at Camp Polk.  
He continued to have problems with nervousness after being 
deployed overseas.

The Veteran was afforded a VA examination in November 2009.  
The claims file was reviewed by the examiner, who noted that 
there was no diagnosis or treatment for a psychiatric 
disorder in either the Veteran's service treatment records or 
his electronic VA treatment records.  He also noted the 
previous diagnoses of sociopathic personality disorder, 
schizophrenic reaction, and residual schizophrenia.  The 
Veteran was cooperative during the interview but was unable 
to provide some history, and seemed uncertain about the 
history he did provide.  The examiner stated that the Veteran 
was not regarded as a reliable historian.  The Veteran stated 
that he received some psychiatric treatment at Camp Polk, 
Louisiana.  He could not recall what precipitated this 
hospitalization, but he remembered being locked up and 
possibly treated with electroconvulsive therapy.  He vaguely 
remembered that the hospitalization may have been related to 
fainting and seizures.  He also acknowledged several 
hospitalizations after service for the treatment of alcohol 
abuse.  He reported being treated with medication for 
psychiatric symptoms, but was unclear about the nature of 
these symptoms or the prescribed medication.  He denied any 
current psychiatric symptoms or treatment, and specifically 
denied taking any current psychiatric medication.  The 
examiner noted the Veteran's responses to be coherent and 
relevant, but frequently incomplete.  The Veteran denied any 
auditory hallucinations, but stated that he saw spirits 
during childhood.  He specifically denied having such 
experiences during service.

The Veteran described his typical mood as "just normal."  
He denied any depression or anxiety, suicidal ideation, or 
panic attacks.  He described his sleep as "good" since he 
started receiving home oxygen treatment.  He had some vague 
memory complaints.  He was able to recall 3 out of 3 items 
immediately, but none after five minutes.  With cues, he 
could recall all the items.  He was able to repeat a six-
digit sequence and reverse a four-digit sequence.  These 
findings indicated the Veteran's immediate memory was intact, 
and his intermediate memory was mildly impaired.  As noted 
previously, his long-term memory was poor.  His judgment and 
reasoning were intact.  The Axis I diagnoses were: 1. No 
mental disorder; 2. History of alcohol abuse reportedly in 
sustained full remission; and 3. Probable substance-induced 
persisting amnestic disorder.  The Axis II diagnosis was 
antisocial personality traits per record.  He stated that 
there were insufficient symptoms to warrant a specific 
psychiatric diagnosis related to the Veteran's military 
service.

Based on the evidence of record, the Board finds that service 
connection for an acquired psychiatric disorder is not 
warranted.  Although the record reflects that the Veteran was 
diagnosed with schizophrenia, such a diagnosis was last 
reported in 1987.  Since that time, there is no indication in 
the record that the Veteran has experienced any symptoms, 
received any treatment, or maintained a diagnosis of 
schizophrenia or another acquired psychiatric disorder.  
Indeed, the November 2009 VA examiner indicated that there 
was insufficient symptomatology to warrant a specific 
diagnosis.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992); see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (current disability requirement is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to adjudication of the claim).  In other words, the evidence 
must show either that the Veteran currently has the 
disability for which benefits are being claimed, or that he 
had that disability at some time during the pendency of the 
claim.  Here, there is no such evidence.

To the extent that the VA examiner diagnosed substance-
induced amnestic disorder, there is no indication that this 
condition was incurred in or otherwise related to service.  
Service treatment records do not reflect any drug or alcohol 
abuse, while the Veteran's post-service treatment records 
reflect a lengthy history of alcohol dependence.  

In this regard, alcohol abuse is the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.  Drug 
abuse is the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301 (2009).  Alcohol abuse and drug 
abuse, unless they are a secondary result of an organic 
disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) 
(2009).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service. Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
Veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability. In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder, and that it is not due to willful wrongdoing.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this regard, the Board notes that the Veteran's 
representative has asserted that alcohol is a known substance 
that people with psychiatric problems are known to turn to as 
a way to self-medicate instead of seeking help from medical 
professionals and seems reasonable to assume that the 
Veteran's heavy alcohol use may be masking the symptoms of a 
psychiatric disorder.  The Board acknowledges that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this regard, the record contains no competent medical 
evidence indicating that the Veteran's alcohol use was 
masking a psychiatric disorder.  The Veteran and his 
representative have not established that they have the 
requisite expertise to establish this fact.  In fact, as 
noted above, the most recent VA examination indicated that 
the Veteran has a substance-induced amnestic disorder, and 
not the other way around.  

For the reasons outlined above, service connection is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


